HARALSON, J.
Section 918 of the Code of 1896 (§ 756 of Code of 1886), sub-div. 3, confers on the circuit court original jurisdiction, “to exercise a general superintendence over all inferior jurisdictions.” Probate courts are such inferior jurisdictions. — The State v. Williams, 69 Ala. 311; Etheridge v. Hall, 7 Port. 47. The Supreme Court will not,'in the first instance, award a writ such as is applied for in this case, when there has been no proper intermediate application to the circuit court for relief. We must decline, therefore, to entertain the petition, and the same is dismissed. — Ex parte Russell, 29 Ala. 717; Ex parte Henderson, 43 Ala. 392; Ex parte Pearson, 76 Ala. 521; Ramagnano v. Crook, 88 Ala. 450 ; Ex parte Due, 116 Ala. 491.
Petition dismissed.